EX-99.1 2 gb991.htm PRESS RELEASE DATED MARCH 03, 2011 Exhibit 99.1 Press Release dated March 03, 2011, announcing appointment to Board of Directors Source: Global 8 Environmental Technologies, Inc. Global 8 Environmental Technologies, Inc. Announces Appointment to Board of Directors San Diego - Global 8 Environmental Technologies, Inc. (OTCBB: GBLE.PK) , announced today that John Thomas, a Fort McMurray resident occupying a Senior management position in one of the largest oil producers in Northern Alberta's oil sands, has joined Global 8's Board of Directors. John Thomas has spent over 35 years in the mining & refining business and has occupied responsible senior corporate leadership positions for the past two decades. He has overseen projects with large labor forces and millions of dollars in capital spending. Mr. Thomas possesses an Advanced Graduate Diploma in Business (honors) and a Masters Degree in Business Administration (MBA) from Athabasca University.
